Citation Nr: 0106648	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-11 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh 


INTRODUCTION

The veteran served on active duty from August 1981 to 
December 1987.  This matter comes to the Board of Veterans' 
Appeals on appeal of an October 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


REMAND

The veteran contends that service connection is warranted for 
bilateral foot disability because it originated in or was 
aggravated by her military service.  The RO denied these 
claims as not well grounded.  During the pendency of the 
appellant's appeal but after the case was forwarded to the 
Board, the Veterans Claims Assistance of Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law.  This 
liberalizing law is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The veteran reportedly underwent VA surgery on the 4th digit 
of her left foot in November 1998, but the records of this 
surgery have not been associated with the claims folder.  

The veteran also contends that her VA surgeon informed her 
that corns of her feet are due to hammer toe deformities.  
The record does not reflect that the veteran has been 
requested to obtain a statement in support of her claim from 
her VA surgeon.  Although the veteran was provided a VA 
examination in June 1999, the examiner did not adequately 
address the etiology of the veteran's bilateral foot 
disability.

The Board also notes that in a November 1999 statement the 
veteran indicated that VA surgery for corns on her right foot 
was very successful, but that the subsequent surgery on her 
left foot caused additional disability and was unnecessary.  
She essentially raised the issue of entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 for the left 
foot disability resulting from the VA surgery.  The left foot 
surgery is apparently the aforementioned surgery performed in 
November 1998.

The RO apparently was not sure whether the veteran was 
raising a § 1151 claim since it sent a letter to the veteran 
requesting clarification in December 1999.  The veteran's 
representative responded in January 2000 by indicating that 
the surgery referenced by the veteran was surgery performed 
in service.  However, in a VA Form 9 submitted in May 2000, 
the veteran again referred to disability resulting from the 
surgery for hammer toe deformity of the left foot, the 
surgery reportedly performed by VA in November 1998.  Thus, 
it appears to the Board that the veteran is claiming 
entitlement to compensation under 38 U.S.C.A. § 1151 for left 
foot disability resulting from VA surgery in November 1998.  
Therefore, this claim should be developed and adjudicated by 
the RO. 

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO should request the veteran to 
identify the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who have treated or evaluated her for any 
foot disorder since her discharge from 
service.  With any necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claims file all identified medical 
records that have not been obtained 
previously.  In any event, the RO should 
associate with the claims folder the 
original records pertaining to the 
November 1998 VA surgery on the veteran's 
left foot and of any records pertaining 
to follow up care.

2.  If the RO is unsuccessful in its 
efforts to obtain any medical records 
identified by the veteran, the RO should 
inform the veteran of this and request 
her to submit a copy of the outstanding 
records.

3.  The RO should request the veteran to 
submit a statement from her VA surgeon 
supportive of her contention that her 
bilateral foot disability originated or 
increased in severity during military 
service.  

4.  Then, the veteran should be scheduled 
for a VA examination by a physician with 
appropriate expertise to determine the 
nature, extent and etiology of any 
currently present disability of either 
foot.  Any indicated studies should be 
performed, and the claims folder must be 
made available to and reviewed by the 
examiner.  With respect to each currently 
present foot disorder, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
disorder is etiologically related to the 
veteran's military service.  In addition, 
the examiner should identify any 
currently present left foot disability 
resulting from the VA surgery performed 
in November 1998 and should indicate 
whether the disability is due to an event 
not reasonably foreseeable or due to 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA.  The 
rationale for all opinions expressed 
should be fully explained.

5.  Thereafter, the RO should review the 
claims file and ensure that all requested 
development has been conducted and 
completed in full.  Then, the RO should 
undertake any further actions required to 
comply with the notification and duty to 
assist requirements of the Veterans 
Claims Assistance Act of 2000. 

6.  Then, the RO should readjudicate the 
veteran's claim for service connection 
for bilateral foot disability.  If it has 
not been rendered moot, the RO also 
should adjudicate the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for 
left foot disability based on VA surgery 
in November 1998.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and afford 
the veteran and his representative an 
appropriate opportunity to respond.  The 
veteran should be informed of the 
requirements to perfect an appeal with 
respect to any new issue addressed in the 
supplemental statement of the case.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




